—Appeal from a judgment of Supreme Court, Erie County (Forma, J.), entered September 16, 1998, convicting defendant after a jury trial of, inter alia, robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of robbery in the first degree (Penal Law § 160.15 [4]) and robbery in the second degree (Penal Law § 160.10 [3]) arising from an alleged carjacking at gunpoint. By failing to object to the admission of testimony concerning a foot chase on the day following the robbery, defendant failed to preserve for our review his contention that Supreme Court erred in admitting that testimony without conducting a Ventimiglia hearing (see, People v Johnson, 233 AD2d 887, 887-888, lv denied 89 NY2d 1095). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). We reject the contention of defendant that he was denied effective assistance of counsel solely by reason of his attorney’s failure to object to that testimony. “Counsel’s representation of defendant, viewed in its entirety, was meaningful” (People v Brown, 266 AD2d 838, 839, lv denied 94 NY2d 860).
Contrary to defendant’s further contention, the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). “The victim’s testimony was not incredible as a matter of law * * *, and the conflicting testimony raised issues of credibility for the jury to resolve” (People v Reid, 281 AD2d 986, 986, lv denied 96 NY2d 923). Present — Pine, J.P., Wisner, Hurlbutt, Kehoe and Burns, JJ.